      Exhibit 10.18

Hub Group, Inc.
Description of Executive Officer Cash Compensation
For 2004 and 2005

Annual Cash Compensation

Base Salary

        Set forth below are the base salaries of the Chief Executive Officer and
each of the four most highly compensated executive officers in 2004 and their
increased annual base salary effective January 1, 2005. The Company considers
various factors in assigning executive officers to specific salary ranges,
including job content, level of responsibility, accountability, and the
competitive compensation market. On an annual basis, all executive officers’
salaries are reviewed and adjusted to reflect individual performance and
position within their respective ranges.

Bonus Plan

        Executive officers are eligible for annual performance-based awards
under the Company’s bonus plan, as are all salaried employees. For 2004, goals
were weighted upon achievement of targeted levels of earnings per share and, for
some executives, upon achievement of personal goals. The goals for 2005 will
also be weighted.

Restricted Stock

         The Company makes periodic grants of restricted stock to executive
officers. Grants of restricted stock have provided provided for vesting in three
years after grant.

--------------------------------------------------------------------------------

David P. Yeager
Vice Chairman and Chief Executive Officer

    Base   2004  $504,000   2005*  $504,000  




 

Mark A. Yeager
President and Chief Operating Officer

    Base   2004  $326,000   2005*  $335,780  




 

Thomas M. White
Sr. Vice President, Treasurer and Chief Financial Officer

    Base   2004  $326,000   2005*  $335,780  






 

 

Donald Maltby
Executive Vice President Logistics

    Base   2004  $250,000   2005*  $257,500  




 

Thomas L. Hardin
President – Rail Affairs

    Base   2004  $207,000   2005*  $207,000  




* Salary increases from 2004 levels are effective January 1, 2005